 AMERICAN PRESIDENT LINES, LTD.487agreement between the contending labor organizations that electricianswere to operate A-frame winch trucks, the hydra-lift being a substitutefor and very similar to the A-frame winch truck; (b) the practice ofService, on other jobs to use electricians for operating the hydra-lift;(c) the equal competency of electricians to operate the equipment; and(d) the greater efficiency in the utilization of personnel if electriciansrather than engineers operate the hydra-lift.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthe case, the Board makes the following Determination of Disputepursuant to Section 10 (k) of the Act :1.Employees engaged as electricians, currently represented by LocalUnion No. 183, International Brotherhood of Electrical Workers,AFL-CIO, are entitled to operate the Pitman hydra-lift for ServiceElectric Company at the East Kentucky Rural Electrical Corporationproject, Burnside, Kentucky.2.Local Union No. 181, International Union of Operating En-gineers,AFL-CIO, is not entitled by means proscribed by Section8(b) (4) (D), to force or require Service Electric Company to assignthe work of operating the Pitman hydra-lift to employees engaged asoperating engineers, who are currently, represented by Local UnionNo. 181, International Union of Operating Engineers, AFL-CIO.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local Union No. 181, International Union of OperatingEngineers, AFL-CIO, shall notify the Regional Director for.theNinth Region, in writing, whether or not it will refrain from forcingor requiring Service Electric Company by means proscribed by Sec-tion 8(b) (4) (D) to assign the work in dispute to operating engineersrather than to electricians.American President Lines, Ltd.andOffice and Professional Em-ployees, Local No.3,OfficeEmployees International Union,AFL-CIOandEmployee Relations Committee,Partyin Inter-est.CaseNo. 2O-CA-2638.March 26, 1964DECISION AND ORDEROn December 3, 1963, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,146 NLRB No. 66. 488DECISION'S OF NATIONAL LABOR RELATIONS BOARDRespondent filed exceptions to the Decision and a supporting brief,and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three- .member panel [Chairman McCulloch and Members, Leedom andJenkins]..The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therecord in this case, including the. Decision, the exceptions, and thebriefs, and hereby adopts the findings and conclusions of the TrialExaminer.ORDER 'The Board adopts as its Order' the Recommended Order of theTrial Examiner with the modifications noted below.'1 The Recommended Order in the Trial Examiner'sDecision is hereby amended by sub-stituting for the first paragraph the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations, Board hereby ordersthat the Respondent,American President Lines, Ltd.,its officers,agents,successors,and assigns,shall:'Further,the Recommended Order in the Trial Examiner's Decision is hereby amended by-substituting for paragraph 1(b) therein the following paragraph:Interfering in any like manner with the representation of its employees by orthrough any labor organization of their own choosing.TRIAL, EXAMINER'S DECISIONSTATEMENTOF THE CASEThisproceeding,with all parties represented,was heard by Trial Examiner DavidF. Doylein San Francisco,California,on September4 and 5,1963,on complaint,of the General Counseland answer of the Respondent.The issue litigated' waswhetherthe Respondenthad violatedSection 8(a)(1) and(2) of the Act bycertainconductmore fully described hereinafter.'Upon theentire record,and from my observation of the witnesses,I hereby makethe following:---FINDINGSAND CONCLUSIONSI.THE BUSINESS OF AMERICAN PRESIDENT LINES, LTD.The Respondent is a Delaware corporation with its principal office in San Francisco,'California.It is engaged in transporting passengers and freight on vessels it ownsand operates from ports located in the State of California to ports located in otherStates and foreign countries.It annually purchases supplies, equipment,'and mate-rials, originating from sources outside the State of California,valued in an amountIn this report,American President Lines, Ltd.,is referred to as the Respondent, theCompany, or as APL; Office,and Professional Employees,Local No. 3, Office EmployeesInternational Union,AFL-CIO, as the Union or OEIU; Employee Relations Committee,as the Committee;and the American'President Lines EmployeesAssociation,a proposedassociation of employees of Respondent,as the Association;the National,Labor RelationsBoard, as the Board : the General Counsel of the Board'and his representative 'at thehearing, as the General Counsel;and the Labor Management,Relations Act, as amended,as the Act.The original charge in this-proceeding was filed on March 18,. 1963, and the complaintherein was issued on June 24, 1963,by the Acting Regional Director, Twentieth Region.It should be noted that all dates in this report are in the year'1963,unless specified-otherwise. AMERICAN PRESIDENT LINES, LTD.489exceeding$1million.It annuallyreceives an amount in excess of $1 million forthe transportation of cargo from ports located in California to ports in other Statesand foreign countries.By the pleadings the Respondent concedes that it is an employer engaged in opera-tions'affecting commerce within the meaning of Section2(6) and (7) of the Act.1I.THE LABOR ORGANIZATIONS INVOLVEDIt is conceded,and I find, that the Union is, and at all times material has been,a labor organization within the meaning of Section2(5) of the Act.The complaint alleges that the Committee is, and at all times material has been,a labororganization within the meaning'of Section2(5) of the Act.This allega-tion is denied in Respondent's answer, and the resolution of this issue is an objectoof this proceeding.-III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issue 'The complaint in substance alleges:(1)On February 4, representatives of theCompany interrogated employees concerning their activities on behalf of the Union;and (2)during February,officers of the Company decided to initiate,form, sponsor,.and promote the Committee,an alleged labor organization,in order to thwart theefforts of the Union to organize the office and clerical employees of the Company.The complaint enumerates specific acts performed by officers of the Company, whichthe General Counsel claims, show that the Company assisted, dominated,and con-tributed to the Committee in violation of Section 8(a)(2) and(1) of the ActThe answer of the Company specifically denies that the Committee is, or has beenat any time material herein,a labor organization within the meaning ofthe Act.Theaverment in the answer on this point is,specific and reads as follows:On or about,February 25,1963,APL establisheda committee having the gen-eral purpose of maintaining and improving the morale of the employees of theCompany.The committee,called the Employee Relations Committee reflectedan outgrowth of previous Company committees established for social and recrea-tional purposes.In addition,italso was and is the intention of APL to usethe committee as a means for improving communications between the Com-pany's management and its employees.To this end,APL arranged for the or-ganization and election of the committee,through a temporary committee namedby the Company.The committee has been instructed to make arrangementsfor the Company's picnic and other recreational programs of the Company,and to keep the Company'smanagement advised of employee ideas, suggestionsand viewpoints.The committee has performed these functions.Representa-tives of the Company'smanagement have met with the committee only forthe'purpose of orgariiziiig'the'committee,and advising the committee of theCompany's position with respect to the unfair labor practice charges involvedin this proceeding.B. Background and, undisputed factsThe evidence in this case is undisputed.Counsel for the parties introduced intoevidence.by agreement a stipulation of fact, 13 legal pages in length,towhichwere attached approximately 36 documents as numbered exhibits.'In additionto these documents,both the General Counsel and counsel for the Company calledand examined,as a witness, Warren L.Ambrose, personnel manager for the Com-pany.The testimony of Ambrose was not contradicted by any other witness andstands unchallenged,except to the extent that the documents in evidence rebut someof his,testimony.In his.testimony,Ambrose defined the limited function of theCommittee,as he envisioned it, at the time the Committee was created by the Re-spondent,but as will appear hereinafter,the conduct of the Company and the Com-mittee went far beyond the limited function ascribed to the Committee by AmbroseIn the evidence several officers and supervisors of the Company are namedTheanswer of the Company admits that the following named persons were either officersor supervisors of the Company.These individuals and their official titles are asfollows: Ralph K. Davies, chairman of the-board of directors:George Killion,presi-dent;George Wick,corporate secretary and assistant counsel;Warren L. Ambrose,personnelmanager; Herbert M. Rowland, assistant manager, freight division: L.William Keehner, assistant manager, San Francisco general department:GilbertNelson,assistant port steward;port steward section;T.W. Bradley, general depart-ment supervisor; 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Formation of the Committee; the Conduct of the Committee andManagementMuch of the evidence introduced by the General Counsel relates to the forma-tion, support, and domination of the Committee by the Respondent.Counsel forthe Respondent, in his brief, states that much of this evidence is beside the point, be-cause the Respondent has at all times admitted that it organized and sponsored theCommittee.Counsel for the Respondent argues that the only evidence which isdirected to the issue is that which throws light on the question of whether or not theCommittee was or is a labor organization of Respondent's< employees withint theydefinition of the Act.The sequence of events leading up to the formation of the Committee and theCommittee's conduct is fully established by a wealth of documentary evidence.Thefollowing summary will set forth the highlights of this evidence.Reference to atlarge number of exhibits and to some testimony, of necessity, must be omitted inthe interests of brevity.However, all of the testimony and every exhibit has beencarefully considered, together with the briefs of counsel, in arriving at the findings,and conclusions herein expressed.PersonnelManager Ambrose testified that in 1962 he conducted a series ofapproximately 20 meetings of .the office employees. In these meetings, he soughtto explain the advantages and benefits furnished by the Company to its employees.As a result of these meetings, Ambrose came to the conclusion that the means ofcommunication between management and its office employees were inadequate.He consideredmeansof improving the situation but took no action. until'February 1963.Itwas stipulated by counsel that on or about February 4, 1963, Pat Perry, anorganizer of the OEIU, met with Anthony Cogliandro, Robert C. Wharton, and aMr. Bishop, all employees of the Company, at the Sheraton-Palace Hotel, SanFrancisco, and discussed the prospects of OEIU organizing the office employees ofthe Company.After this meeting with Perry, Cogliandro told Wharton that hefelt that management should be advised of the Union's efforts to organize the clerical!employees.A few hours after the meeting with Perry, Cogliandro went to the-office of Ralph K. Davies, chairman of the board of the Respondent.He told'Davies of his meeting with Perry and showed Davies a copy of the contract which'the Union had with the French Line, covering clerical employees.At this meeting,Davies asked Cogliandro what it was that the employees felt was wrong.Cogliandro.replied that some employees had not received raises which they considered due.Davies explained that the Respondent had experienced one of the worst years in itshistory, but Davies explained that he would examine the French Line contract andwould look into the situation with regard to the pay raises.A day or two later,Cogliandro had a second meeting with T. W. Bradley, general department super-visor, and related substantially the same information to Bradley?In his testimony, Ambrose frankly stated that the substance of these conversationswas transmitted to him, and that a few days later, after a conference with othertop officials of the Respondent, he recommended to President George Killion, thatRespondent establish an Employee Relations Committee.Ambrose, with the assist-ance of other officials, had composed a letter, for the signature of Killion, en-compassing this idea.This letter, dated February 25 and signed by Killion, wasdistributed to all office and clerical employees in San Francisco.This letter statesits subject as "Office Unionization." It relates that employees may have been askedto enroll in the OEIU or in an "American President Lines Employees Association." 3According to this letter of Killion, previous committees formed to arrange forcompany picnics, golf tournaments, bowling leagues, and other activities, would be-merged into this Commitee, which would have larger scope and purpose.The letterstates that the Committee would be composed of members from each departmentand that .the Committee would elect its own officers, and that "It could be asked to.consider any problem affecting the morale of the office employees and to presenttheir collective views to management through the personnel manager."Thereafter,Ambrose selected various employees, some in each department, to serve as tem-porary members of the Committee. In theselectionhe attemptedto have a cross.section of both male-and-female and of--long-se.vice,-aand:short-service,etnrloyees.2 The General Counsel stated on the record at the hearing that he did not contend thatthese conversations were in any way unlawful.s The reference to American President Lines Employees Association appears to be re-lated to a letter written by Robert C. Wharton, mentioned previously, which informedKillion that some of the employees were interested in forming"The American PresidentLines Employees Association." AMERICAN PRESIDENT LINES, LTD.491The basis for his choice of these individuals was (1) they had good rapport with theemployees; and (2) they were employees with the Company's interestsat heart.Among those chosen for this first Committee was at least one supervisor, L. WilliamShortly thereafter, the temporary Committee met and began operations.ByMarch 11, it had progressed far enough to adopt a set of bylaws. It is undisputedthat the Committee held all of its meetings in the Respondent's board of director'sroom, on working time, and without loss of pay for the time spent at meetings.The Committee also made use of the Respondent's office equipment and supplies foritsoperations with the full knowledge of Respondent's officials.Thus all memo-randums or informational letters issued by the Committee were reproduced on theRespondent'smachines and were distributed to all departments by Respondent'smail boys.In his testimony, Ambrose stated that the purpose of the Company in instituting,theCommittee was to improve the "channels of communication" between manage-ment and employees.He disavowed any purpose on the part of the Company toinitiate, promote, or assist alabor organizationwhich woulddealwith managementon the subjects of wages, hours, and other conditions of employment.However,when he was asked if he considered that matters regarding wages, grievances, hours,and working conditions were matters affecting morale, he replied in the affirmative.He also said the Committee was not to be a mere reporting service; it was to serveas a "sieve" which would eliminate trivial and insubstantial grievances and reportto him only matters of substance.After management made a decision regarding agrievance, the Committee was to be informed of the decision.On March 11, the temporary Employee Relations Committee submitted to allSan Francisco employees a set of proposed bylaws for the Employee RelationsCommittee.Among other things, the bylaws stated that the purpose of the Com-mitteewas to effect "a more harmonious relationship between employees andmanagement."As to scope, the Committee would "consider all matters affectingcompany morale whether an individual grievance or change in company policy."Also .the Committee would assume the responsibility for the organization of activitiescommittees within the Company.The "mechanics of operation" stated that "inthose grievance matters that cannot be resolved directly between the employee andhis immediate supervisor, the employee will bring his complaint before his com-mittee representative for, discussion."The committee representative "will thenpresent the grievance before a quorum of the members of the Employee RelationsCommittee, at which time the legitimacy of the complaint will be determined bya 2/3 vote . . . . If ruled a justified complaint, the Committee will then make arecommendation to management through the Personnel Manager, who will takeappropriate measures' for correction.At the Committee's discretion, one or more(maximum of three) committee members will be present when these recommenda-tions are discussed at management level. In every occasion the Committee Memberwho has presented the grievance in the first instance will follow the matter throughto its conclusion."The bylaws also set forth the number and apportionment ofelected representatives, eligibility rules for employees participating in the election,and named the officers of the Committee as a chairman, cochairman, and secretary.On March 15, all the "shoreside" office and clerical employees, supervisors, andmanagement officials of the Respondent participated in the election of the member-ship of the Committee.At this point in the sequence of events, on March 18, the OEIU filed the originalcharge herein with the Regional Office of the Board.The charge, in brief, allegedthat the Respondent had formed, interfered with, and dominated the EmployeeRelations Committee, a labor organization, in violation of Section 8(a)(1) and(2) of the Act.On March 20, the Committee notified all San Francisco employees of the resultsof the election, naming thecommitteemembers.The announcement then statedthat the employees could "now contact the representative in your area or any com-mittee member regarding your suggestions, ideas, and/or complaints."In connection with the bylaws, it should be noted that the permanent bylaws ofthe Committee were to be subject to the approval of Respondent's president 'andits legal department.At the first meeting of the elected Committee, which was held on March 29,Ambrose, the personnelmanager,andWilliamKeehner, the chairman of thetemporary Employee Relations Committee, outlined the general purpose and scopeof the Committee. It 'should be noted that Keehner is a. supervisor.Ambrosethen reported on the "latest efforts of the attempted unionization of office workersin SanFrancisco."The Committee agreed that each representative- would handle 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDall grievances presented to him or her,. at all levels, whenever possible. It was alsoagreed that no names would accompany the grievance or grievances to the Com-mittee, but would be held in confidence by the representative:On March 22, an emergency meeting of the Committee was held.Apparentlya day or two before this date, a "task force" started a survey of the employeesworking in the secretarial pools.At the emergencymeeting,March 22, the workof this task force was discussed.Apparently some of the employees were dis-turbed by the prospect of possiblechanges in. their employment as the result ofthe appearance of the task force without prior explanation to the employees in-volved.Ambrose, the personnel manager, was invited to the meeting, and heexplained that inasmuch as the task force had not completed its survey, no onecould tell what the outcome of its work would be. The Committee discussed this"breakdown in communications" which had disturbed the employees in the secretarialpool.At a meeting on March 28, a general discussion took place regarding the salaryranges in the clerical group, and the Committee decided that two of their numberwould make a salary study and present their ideas and recommendations to theCommittee for discussion.A discussion also took place regarding the reemploy-ment rights of women whose employment was terminated by pregnancy.One ofthe Committee was appointed to investigate that matter.At a meeting on April 4, one of the members presented a categorized list ofall grievances received by the Committee to that date.These involved the follow-ing: promotions, cost of living, merit increases, overtime pay, holidays, vacations,employee grades, coastwise cruises,. Honolulu and Orient cruises, pension and 'in-surance benefits, profit-sharing, Christmas party, and miscellaneous. It was agreed`that the case of the downgrading of one employee, without her knowledge, should'be investigated.Itwas agreed that a committee should study and draw up memo--randums to the personnel department regarding overtime pay, promotions (job post-ing), and suggestion boxes.These subjects were chosen for action since they were-the subject of the largest number of grievances.At a meeting on April 10, the Committee had a general discussion regarding three-letters of recommendation prepared for the signature of the chairman of the Com-mittee, directed to the personnel manager.The subjects of these memorandums-were (1) job bidding and promotion recognition, (2) incentive program, and (3)overtime.These letters were approved for signature without changes by all com-mitteemembers.A subcommittee volunteered to study and prepare letters ofrecommendation on (1) holidays,' (2) vacations, and (3) parking facilities at pier50.The chairman of the Committee informed the body that a National LaborRelations Board representative had talked with Ambrose,personnel manager, and'would also 'ask several members of the Committee to speak with him, regarding-the functions of the Employee Relations Committee.The memorandums, referred to in the meeting of April 10, are significant itemsof evidence in this case.Each of the three memorandums is dated April 9, 1963.Each is addressed to Ambrose as personnelmanager.The memorandum relating-to overtime recommends that the Company overtime pay system be changed incertain respects.The memorandumin regardto an incentive program recommends-that an incentive-pay program be instituted.The third memorandum refers to job-bidding and promotion recognition.It states,"It is the recommendation of the-employees that a policy be established whereby all employees be notified of jobs-or job openings within the company in order that any employee may bid for theposition."Each of the memorandums closed with the statement "A sub-committee-of the Employee Relations Committee will be availableto discuss thismatter at`yourconvenience."These three particular recommendations of the Committee, according to the testi-mony of Ambrose, were revised at the requestofmanagement.The revised-memorandums,which were dated April 9, but which were actually signed on April-23, differed from the originals in only two particulars: (1) The opening sentencewas changed to read, "It is the suggestion of the employees to the Employees RelationsCommittee that-[etc.]"; and (2) the revised memorandums omitted the sentencethat "A sub-committee of the Employee Relations Committee would be availableto discuss this matter at your convenience."The General Counsel claims that this revision of these particular memorandumswas made after David W. Leahy, attorney for the Board investigating the charge,wrote a letter dated April 19 to the Committee recommending that it disband-because it was operating as a "labor organization."In -histestimony,Ambrosesaid that, upon receiving the three particularmemorandums,managementfelt thatthe terminology of the memorandums might be misconstrued, so Ambrose returned' AMERICANPRESIDENTLINES, LTD. ,493thememorandums to, the Committee and asked that the revisions be made.Hefurther explained that he wanted -it, to-be clear that the Committee was reportingsuggestions of employees and not making recommendations of its own.The omis-sion of the closing sentence was asked to make it clear that there was no intentionto have"discussions"between management and the Committee on these subjects.that the Company had decided to request that the Board hold an election in theunit of employees as soon as possible.The Company'sdecision was made afterconsidering the, factors of the OEIU's efforts to organize -the employees and therecommendation that the Committee disband, made by Mr. Leahy of the Board.A general discussion then took place regarding the situation.Ambrose reportedthatKillion had given assurance, that the Employee Relations Committee woulddefinitely continue to function,'if the Union did not gain a majority vote in theelection.At a meeting held on May -8, the chairman informed the Committee that theCompany was making every effort to bring about an election in the unit since theCompany wanted to end the attendant disruption of the Company's employeerelations program.A general discussion then took place regardingletters of sug-gestionsto the personnel manager prepared by the subcommittee on the subjectsof (1) vacations, (2) 4-day weekend, and (3) medical program.Revisions ofthese memorandums were made and they were approved for signature.At a meeting of the Committee on May 24, the question of the Committee'sfuture again came to the fore.A general discussion occurred as to what effect thelitigation of the OEIU's charge filed with the Board would have on the Committee'seffectiveness.The chairman raised several questions during this discussion.Theywere:(a) Should the committee disestablish itself temporarily during the NLRBhearings'?(b) Should the committee disestablish itself permanently?(c) Should the committee handle only such projects as the OEIU could notpossibly object to?(d) Should the committee continue to function as at present?(e) Should a vote be takenamong allSan Francisco employees to decide thefuture of the committee?After discussion, it was agreed that a decision involving the above questions shouldbe determined by theopinionof the Respondent's legal department and by the wishesof management.Thereupon Killion, Ambrose, and Wick were invited to join themeeting.The chairman reviewed the situation for them.Wick, assistant counselof the Respondent, then pointed out that all hands would be somewhat tied duringthe organizational campaign of the OEIU, and it was probable that any employeebenefit granted by management would be contested by the OEIU.Killion statedthat the salary review committee was in operation and that the employees' requestconcerning high cost of living and overtime pay could be discussed'by this groupand action could be recommended.The group then discussed the fact thatmanage-'ment had agreed to a 4-day weekendon a staggered basis on Memorial Day andThanksgiving Day.Action was taken to inform all employees of this decision.Thecompany officials then informed the Committee that they were anxious to have theCommittee continue to function as a channel of communication between the em-ployees and management,and that the Company would continue to support theCommittee.Wick and Berryman, assistant to the president, emphasized that theCompany was resisting the OEIU complaint against the Committee before the Na-tional Labor Relations Board,and that management desired that the Committee con-tinue to function.On June 4, Wick,assistant counsel ofthe Company,senta memorandum to theCommittee on the subject of "Employee Benefit Programs-Limitations During OfficeEmployees International Organizational Campaign."This memorandum correctlypointed out that the-grant of benefits to employees by an employer, at a time whena representation petition was pending or a union'sorganizational campaign was inployer had interfered with, restrained. or coerced employees in the exercise of theirrights under Section 7 of the Act.Wick's analysis, which I deem quite correct,closed with the remark that "each particular benefit should be judged on the-basisof circumstances prevailing-at the time of the granting of the benefit."On June 6, Ambrose, of the personnel department, sent a memorandum to theEmployeeRelationsCommittee on the subject of the Committee's "recommenda-tions."It itemized the Committee's recommendations which were enumerated as 494DECISIONSOF NATIONALLABOR RELATIONS BOARDfollows: cost of living; a personal complaint re downgrading of one employee; incen-tive program; job bidding and promotions; overtime payment; company softballleague; vacations; 4-day weekend; and medical program.In the course of his testimony, Ambrose said that his memorandum. of June 6was considered too long and not clear by the Committee.The Committee askedhim to revise the memorandum and send it directly to all employees.On June 14,Ambrose directed an interoffice memorandum to all San Francisco employees on thesubject of "Employee Relations Committee Report."The memorandum then re-viewed the various items reported by "your committee" as subjects of employee in-terest.This memorandum then related that the 4-day weekend had been granted;that an incentive program was being studied; that overtime computations were be-ing corrected; that a formal job-bidding program would not be adopted; that em-ployees would be polled regarding medical payments; and that the OEIU campaignprecluded consideration of cost-of-living raises and vacation changes.The mem-orandum concluded by saying that the Committee "responded well to the problemsat hand and has ably communicated the employees' views on various items affectingmorale."Apparently, the Committee decided that it could not act effectively during theOEIU organizational campaign, for on June 13 the Committee notified all SanFrancisco employees of the Respondent that it had "decided to suspend operationstemporarily until a decision has been rendered by the NLRB regarding the com-plaint alleged by the OEIU."By another memorandum dated June 28, addressed to Killion, president of theRespondent, the Committee explicated its reasons for its suspension of operations.This memorandum stated that, "The position of the Employee Relations Committeeas a functioning body had deteriorated to the point where its every action was beingviewed in the light of the legal ramifications involved.We were acutely consciousof the fact that any communications from the Committee, even the minutes of ourmeetings, could be detrimental to management's position, if used as evidence inlitigation pending before the NLRB.Some of the committee members have beencalled before NLRB representatives and interrogated regarding the functions of thecommittee."The memorandum continues, ". . . under these adverse conditions, thecommittee found itself charged with a keen sense of responsibility to both the em-ployees and management, and yet in the untenable position of being unable toconscientiously serve either."The memorandum concludes with the statement thatitwas "The consensus of the committee members that we had reached a stage ofineffectiveness, except to the extent that we sustained a legal principle and that wewere lending ourselves to a circumstance far short of the ideal to which we wereelected initially.Under the circumstances we-feel that our action in suspending op-erations is in the best and equal interest of both American President Lines Em-ployees and Management."Motion for Reply BriefsAt the hearing counsel for the Company moved that after briefs were submittedby counsel, that the parties be allowed to file reply briefs.The Trial Examiner deniedthe motion on the ground that the Rules and Regulations of the Board made no pro-vision for reply briefs.After briefs were submitted, counsel for the Company byletter dated October 14, 1963, addressed to the Trial Examiner, stated that he was"compelled to record in general form our objection to certain ungracious and im-proper statements in the General Counsel's brief."The letter then detailed fouralleged improprieties in procedure by the General Counsel and some 10,"false implica-tions" drawn from various documents in evidence or other evidence.The General Counsel, by letter dated October 1.6, 1963, documented by recordreference one of the alleged false implications and treated the others gas frivolous.Having received both letters, and read their contents, despite my prior rulings, Idecided to retain them and have considered them in the preparation of this decision.For the record I will state that the procedure of investigation and the issuanceof subpenas to witnesses on behalf of any party before trial, and other such matters,are peculiarly pretrail functions within the province of counsel.Unless improprietiesin pretrial procedure imperil the fairness of the hearing, those matters remain in theprovince of counsel, controlled only by the discretion and judgment of counsel withinthe accepted Canons of Ethics of the American and State Bar Associations.As tothe alleged "false implications" in the General Counsel's brief, these appear to me tobe covered by the right of counsel to make fair comment on the evidence. In theinterest of a fair and complete hearing, these documents are designated reply briefsand made a part of the formal file herein. AMERICAN PRESIDENT LINES, LTD.495Concluding FindingsIn this proceeding, the Respondent has accepted the responsibility for initiating,forming, supporting, and dominating the Committee.Hence there is only oneissue-is the Committee a labor organization within the meaning of the Act?Section 2(5) of the Act defines a labor organization in the following terms:The term "labor organization" means any organization of any kind, or anyagency oremployee representation committeeor plan, in whichemployeesparticipateand which exists for the purpose, in whole orin part,ofdealingwithemployers concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work. [Emphasis supplied.]The Respondent argues that the Committee is not a labor organization because:(1) It was intended by the Respondent to be a mere "channel of communication"between employer and employees, and (2) no meetings of the Committee andmanagement actually occurred at which wages, grievances, or conditions of employ-ment were "discussed" or "negotiated." I find these contentions unpersuasive,when they are considered in the light of all the documentary evidence which clearlyportrays the conduct of both the Committee and management in considerable detail.The Respondent admits that it established the Committee, "to consider any prob-lem affecting the morale of the office employees and to present their collective viewstomanagement through the personnel manager." In his testimony, PersonnelManager Ambrose included under those items affecting "morale," wages, hours,grievances, sick leave, and overtime-all terms and conditions of employment.Thebylaws drafted by the temporary committee, of which the chairman was a supervisor,were distributed to all employees, supervisors, officers, and directors of the Companyto inform them of the functions of the Committee.The bylaws provided that theCommittee was to serve the employees as "their representative for the purpose ofeffecting a more harmonious relationship between employees and management."The scope of the Committee was to be very broad; it was to consider all mattersaffecting morale-individual grievances or even "a suggestion for a change in Com-pany policy." If a proposed grievance was deemed a justified complaint, the Com-mittee would "then make a recommendation to management through the personnelmanager, who will take appropriate measures for correction.At the Committee'sdiscretion, one or more Committee members will be present when these recommenda-tions are discussed at management level.On every occasion, the Committee mem-ber who has presented a grievance will follow the matter through to its conclusion."Counsel for the Company argues that these bylaws became effective only whenthey were approved by: (1) the president of the Company, (2) the Company's legalcounsel, and (3) when they were finally adopted by the permanent Employee Rela-tions Committee.This limitation appears to be contrary to the proven fact.Thefact of the matter, which I deem controlling, is that these bylaws were distributed tothe employees of the San Francisco office and to management to prescribe themethod of operation of the Committee, and to all appearances they became effectiveimmediately, for both the Committee and the Company proceeded to conduct theirrelationship toward each other in accordance with these bylaws.Pursuant to its stated purpose,the Committee invited employees to give their sug-gestions, ideas, and/or complaints to the members of the Committee for presentationto the personnel manager.Thereafter, in the course of approximately nine meetings,the Committee discussed such items as salary ranges; presentation of grievances re-garding reemployment rights of women whose employment had been terminated bypregnancy; cost-of-living allowance; promotions;merit increases; overtime pay;holidays; vacations; employee grades; cruises; pension and insurance benefits; profit-sharing; incentive programs; the mechanics of presenting grievances; parking facili-ties;4-dayweekends;and medical program.While it is true that the Committeedid not discuss each and every one of the topics above with representatives ofmanagement,it is clear that management knew of these discussions through thepresence of two supervisors on the Committee and the receipt of minutes of thecommittee meetings by Respondent's personnel manager.The Committee corresponded with the Respondent on one matter, the 4-day week-end, and management agreed to the Committee's proposal in that regard. Thereafterthe employees received a 4-day weekend.The Committee submitted recom-mendations to management and received varying answers on such subjects as over-time, incentive programs,job bidding and promotions,vacations,medical program,and maternity leave of absence.These are all matters which are usually the subjectof collective bargaining under the term "wages, hours and working conditions."744-670-65-vol. 146--33 496DECISIONSOF NATIONALLABOR RELATIONS BOARDI deem it of no significance that these changes in working conditions were proposedin written memorandums,and accepted in whole or part or denied,in writing, inplace of the usual verbal discussion across the bargaining table.Such a variationof the conventional procedure is of no legal consequence because, in fact, thepartieswere"dealing"with each other on subjects of collective bargaining; theCommittee had accepted and processed grievances of the employees,and from thecollected complaints or grievances had made many proposals for changes in work-ing conditions to the Company.The Company in turn, had accepted one proposal,the long weekend,and put it into effect;ithad acquiesced in the overtime proposaland was making"corrections";other proposals had been rejected and others retainedfor further study.That certainly is "dealing"on the subject of collective bargaining.In this proceeding the Company continues to deny that it "dealt" with the Com-mittee on the subject of conditions of work.But, the Committee's conduct illus-trates that it was keenly aware of its function to deal with the Company.When theCommittee learned that during the OEIU organizational campaign it could obtainno benefits for the employees without additional legal entanglements,and that theminutes of the Committee'smeetings,and the meetings,themselves,were possiblesources of evidence against the Company in this proceeding,the Committee quicklyappreciated that its continued operation was an empty gesture.As the Committee'sfinal memorandum stated, "The consensus of the Committee members(was) thatwe had reached a stage of ineffectiveness.and that we were lending ourselvesto a circumstance far short of the ideal to which we were elected initially."There-fore, the Committee suspended its operations.As I review the conduct of this Committee as disclosed in the record,itseemsclear that the Committee undertook its duty to represent employees seriously, andperformed that duty capably and conscientiously,but when it learned that it couldnot lawfully perform the functions and duties of a labor organization,it suspendedits operations.The Committee realized that if it could not deal with the Companyon "grievances,labor disputes,wages, rates of pay, hours of employment,or workingconditions," it had no real reason for existence and could perform no meaningfulservice for the employees.Section 7 gives to employees the right to form, join, or assist labor organizationsof their own choosing,and Section 8(a)(2) specifically forbids an employer todominate or interfere with the formation or administration of a labor organizationof his employees.Here, the documentary evidence establishes overwhelmingly thattheRespondent formed,assisted, and dominated the Employee Relations Com-mittee, and that the Committee"dealt"with the Respondent on the subjects ofgrievances,wages, rates of pay, hours of employment,and conditions of work.Therefore,upon all the evidence I find that the Respondent has violated Section8(a)(2) and(1) of theAct4There being no evidence of interrogation of employees by Respondent's officialsor supervisors,paragraph VI of the complaint is hereby dismissed.V.THE REMEDYHaving found that Respondent has assisted,supported, and dominated the Em-ployee Relations Committee named in the complaint,it is recommended that Re-spondent cease and desist from such conduct and as a corollary to the finding ofdomination that it withdraw recognition from and completely disestablish theEmployee Relations Committee as the representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment,or conditions of work; and that Respondentrefrain from recognizing the Employee Relations Committee or any successor theretofor any of the purposes defined in Section 2(5) of the Act. This will not preventthe employees,after the unfair labor practices have been remedied and the condi-tions for a free choice established,from adopting representation from their ownranks or any other kind of representation,if such is a genuine'desire, unfettered bythe Respondent'sdomination,interference, assistance,or support .54N L R B. v. Cabot Carbon Company and Cabot Shops,Inc.,300 U S 203;N L R B. v.Thompson Ramo Wooldridge,Inc.,305 F. 2d 807(C.A.7) ; N.L.R B. v. BuitoniFoodsCorporation,298 F 2d '169(C A3) ; Cless B Davis d/b/a Queen City Transports, etc.,141 NLRB 964;The Chardon Telephone Company,139 NLRB 529;Prince MacaroniManufacturing Co.,138 NLRB 979.6Ben Corson Manufacturing Co , etal',112 NLRB 323,346;Cabot Carbon Companyand CabotShops,Inc,117 NLRB 1633. AMERICAN PRESIDENT LINES, LTD.497All findings of interference, restraint, and coercion, herein, are based entirelyupon and derived from the conduct of Respondent in dominating and interferingwith the administration of the Employee Relations Committee and in contributingfinancial and other assistance and support to it.Except for the unlawful conductflowing from Respondent's relations to said Employee Relations Committee, apreponderance of the evidence and the record as a whole do not in my opinionsupport a finding that Respondent has engaged in any other unfair labor practices.Nor am I persuaded from the record in this case that any danger presently existsthat the Respondent may in the future engage in other unfair labor practicesproscribed by the Act, which are not directly related in kind to the unfair laborpractices herein found to have been committed.Under the circumstances, I shallnot recommend the issuance of the usual broad cease-and-desist order customarilyissuedwhere the future commission or continuation of such other unfair laborpractices are reasonably apprehended. I shall, however, recommend that Respond-ent cease and desist from engaging in any like or related conduct by otherwiseinterfering with the representation of its employees by or through a labor organiza-tion of their own choosing.Upon the basis of the -above findings of fact, and the entire record in the case,I make the following:CONCLUSIONS OF LAW'1.American President Lines, Ltd., herein called the Company or the Respondent,is,an employer engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Office and Professional Employees, Local No. 3, Office Employees Interna-tional Union, AFL-CIO, and Employee Relations Committee are labor organizationswithin the meaning of Section 2(5) of the Act.3.By interfering with and contributing unlawful aid, assistance, and support to,and by dominating, the Employee Relations Committee, the Respondent has violatedSection 8(a)(2) of the Act, and thereby interfered with the exercise of the rightsguaranteed to its employees by Section 7 of the Act, thereby violating Section 8(a) (1) of the Act.4.The unfair labor practices enumerated above are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, it is recommended that the Respondent, American Presi-dent Lines,Ltd., its officers,agents, succesors,and assigns,shall:1.Cease and desist from:(a)Assisting,dominating,contributing financial or other support to,or inter-fering with the administration of, the Employee Relations Committee named asan interestedpartyherein,or any other labor organization.(b)Otherwise interferingwith the representation of their employees by orthrough any labor organization of their own choosing.(c)Recognizing the Employee Relations Committee,or anysuccessor thereto,as the representative of any of its employees for the purpose of dealing with Re-spondent concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Withdraw and withhold all recognition from, and completely disestablish,the Employee Relations Committee, named as an interested party herein, or anysuccessors thereto, as the representative of any of its employees for the purposeof dealing with Respondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment, or conditions of work.(b) Post at all of its offices in the San Francisco Bay area, copies of the attachednotice marked "Appendix." 6Copies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall, after being duly signed by its authorized"In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order." 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutivedaysthereafter,in conspicuousplaces,including all places where notices to employees are customarily posted.Reasonable measures shall be taken by the Respondent to insure that such noticesare not altered,defaced,or covered by any other material.(c)Notify the Regional Director for the Twentieth Region,in writing,within20 days of the date of receipt of this Trial Examiner'sDecision,what steps theRespondent has taken to comply herewith.?It is further recommended that unless the Respondent shall within 20 days fromthe date of receipt of this Trial Examiner'sDecision notify said Regional Director,in writing,that it will comply with the foregoing Recommended Order,the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.7In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order,what steps have been taken in compliance."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT assist, dominate, contribute financial or other support to, orinterfere with the administration of the Employee Relations Committee or anyother labor organization of our employees.WE WILL NOT in any like manner interfere with the representation of ouremployees by or through any labor organization of their choosing.WE HEREBY disestablish the Employee Relations Committee as the representa-tive of any of our employees for the purpose of dealing with us concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or condi-tions of work,and we will not recognize it or any successor thereto for anyof the foregoing purposes.AMERICAN PRESIDENT LINES, LTD.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any other material.Employees may communicatedirectlywith the Board'sRegionalOffice, 830Market Street,San Francisco,California, Telephone No. Yukon 6-3500,Extension3191, if they have any questionconcerningthisnoticeor compliancewith itsprovisions.Local 612, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[Deaton Truck Line,Inc.]and M.L.Taliaferro.Case No. 10-CB-1391.March 26,1964DECISION AND ORDEROn January 9, 1964, Trial Examiner A. Bruce Hunt issued his De-cision inthe above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action,as setforth in the attached Decision.Thereafter,the Charging Party filed exceptions, with a supporting brief, prin-146 NLRB No. 63.